Case 3:19-cv-02561-WHO Document 107-9 Filed 09/11/20 Page 1 of 2




           EXHIBIT H
           Case 3:19-cv-02561-WHO Document 107-9 Filed 09/11/20 Page 2 of 2

                                       Tweet                                             Search Twitter


Explore                                StarKist
                                       @StarKistCharlie
                                                                                   New to Twitter?
                                                                                   Sign up now to get your own pers
Settings                    Our Tuna Creations BOLD Rice & Beans in Hot Sauce
                                                                                                          Sign up
                            pouches are packed with heat and ready to eat! Oh,
                            and did we mention they're soy-free, wild caught and
                            dolphin safe? #StarKistTunaCreations #SoyFree          Relevant people
                            #WildCaught #StarKistGoesBold #GoBoldorGoHome                    StarKist
                            #TearEatGo                                                       @StarKistCharlie
                                                                                             America’s fav. tuna s
                                                                                             commercial & movie
                                                                                             #SorryCharlie meme
                                                                                             tuna, chicken & salm
                                                                                             #TeamCharlie



                                                                                   What’s happening

                                                                                   Democratic National Convention
                                                                                   Democratic National Conve
                                                                                   Michigan Gov. Gretchen W
                                                                                   delivers her address
                                                                                   Trending with: Eva Longoria


                                                                                   #ATT5G
                                                                                   Everyone gets a deal on a Sa
                                                                                   phone with AT&T Nationwide
                                                                                      Promoted by AT&T


                                                                                   Trending in United States
                                                                                   Ted Nugent
                                                                                   1,711 Tweets


                                                                                   MLB · 2 hours ago
                                                                                   Cardinals at Cubs
                                                                                   Trending with: Brad Miller
                                      64 views                     0:07 / 0:13

                                                                                   K-pop · Trending
                            10:00 AM · Jan 10, 2018 · Percolate
                                                                                   changkyun
                                                                                   14K Tweets
                             1 Like

                                                                                   Show more


                                                                                   Terms Privacy policy Cookies A
                                                                                   © 2020 Twitter, Inc.




              Don’t miss what’s happening                                                             Log in     S
              People on Twitter are the first to know.
